Citation Nr: 0702020	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to service connection for a bilateral knee 
strain.

4.  Entitlement to an increased rating evaluation for 
residuals of a fracture of the right and left distal tibia 
and fibula, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 until 
September 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in October 
2003 and December 2003 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for 
degenerative arthritis of the cervical and lumbar spine and 
bilateral knee strain are being REMANDED and are addressed in 
the REMAND portion of the decision below.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's disability of residuals of a fracture to 
the right distal tibia and fibula warrants a separate 
evaluation from the disability of residuals of a fracture to 
the left distal tibia and fibula.

2.  The veteran's residuals of a fracture injury to the right 
distal tibia and fibula are manifested by angulation at the 
fracture site and lateral displacement of the distal fragment 
in relation to the proximal fragment.

3.  The veteran's residuals of a fracture injury to the left 
distal tibia and fibula manifested by moderate lateral and 
posterior angulation between the fragments with lateral 
displacement of the distal fragment in relation to the 
proximal fragment.




CONCLUSIONS OF LAW

1.  A separate evaluation is warranted for the residuals of 
fracture injuries to the left tibia and right tibia.  
38 C.F.R. § 4.25 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture to the left tibia and fibula have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5262 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture to the right tibia and fibula 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

First, the VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  This notification obligation 
was accomplished by way of letters from the RO to the veteran 
dated in January 2003 and May 2004.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any evidence in his 
possession that pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and an effective date will be assigned 
if an increased rating is awarded.  Although the RO did not 
advise the veteran of such information, the claim for an 
increased rating is being denied and no effective date will 
be assigned.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA medical records are associated with 
the claims file.  Additionally, the veteran was afforded a VA 
examination.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Residuals of a Fracture Injury of the Right and Left Distal 
Tibia and Fibula

The RO granted service connection for residuals of a fracture 
to the right and left distal tibia and fibula in an October 
2003 rating decision.  At that time, a combined rating of 10 
percent was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5262 and 5010.  The veteran argues his disability 
warrants a higher rating evaluation.

As an initial matter, the fracture injury to the left tibia 
and fibula should be rated separately from the fracture 
injury to the right tibia and fibula.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that the described conditions in that case 
warranted 10 percent evaluations under three separate 
diagnostic codes, none of which had a rating criterion the 
same as another.  The Court held that the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, at 261. The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions." Id. at 262.  In the present case, it is clear 
that the fractures are two different disabilities which were 
caused by two distinct accidents.  Service medical records 
document a December 1979 accident in which the veteran 
fractured the left distal tibia and fibula.  In May 1980, the 
veteran was involved in a second accident which resulted in a 
fractured right distal tibia and fibula.  Nor would a 
separate evaluation be prohibited under 38 C.F.R. § 4.14 as 
the two disabilities do not constitute the "same 
symptomatology" as they involve different sides of the body.  

Having determined that separate evaluations are warranted, 
the next question is determining the appropriate rating 
evaluation for each disability, specifically considering 
whether the veteran is entitled to a rating evaluation in 
excess of 10 percent for either disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As indicated above, the veteran's fracture of the right and 
left tibia and fibula were rated under Diagnostic Code 5262 
for impairment of the tibia and fibula and Diagnostic Code 
5010 for traumatic arthritis.  Diagnostic Code 5010 mandates 
the claim be evaluated as degenerative arthritis.  Diagnostic 
Code 5003, in turn, evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case Diagnostic Code 5262.  If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion.  Id.  Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  Id. 

Under Diagnostic Code 5262, a 10 percent evaluation is for 
assignment for malunion of the tibia and fibula with slight 
knee or ankle disability, a 20 percent evaluation for 
moderate knee or ankle disability and a 30 percent evaluation 
for a marked knee or ankle disability.  In addition, a 40 
percent evaluation is for assignment with evidence of the 
nonunion of the tibia and fibula with loose motion requiring 
a brace.

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5271 for limitation of motion of the ankle.  
Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment for moderate limitation of ankle motion and a 20 
percent evaluation for marked limitation of ankle motion.

A March 1983 radiographic report recorded anterior-posterior, 
lateral and oblique views of both ankles.  Two bone fractures 
of both lower extremities at the junction of the distal one-
fourth with upper three fourths were visualized.  Fractures 
showed slight medial angulation of the distal tibia and 
fibula.  The fractures were described as old as evidenced by 
complete healing in the slightly medially angulated position.  

An April 1986 VA outpatient treatment record reflected the 
veteran complained of pain at ankles, feet and knees.  A bone 
deformity secondary to an old fracture was observed on 
bilateral ankles.  There was no swelling.  The assessment was 
rule out degenerative joint disease.  A VA record dated in 
April 1986 reported the bilateral ankles were limited in 
inversion, eversion, slight limitation in plantar flexion and 
more restriction on dorsiflexion.  

A March 2003 x-ray of the ankles revealed old healed 
fractures involving the distal thirds of the tibia and fibula 
in the right ankle.  Bony union appeared firm at both 
fracture sites.  The left ankle revealed old-healed 
fractures, distal tibia and fibula.  The bony union appeared 
to be firm at both fracture sites.  There was well-preserved 
ankle mortise and longitudinal arch.

The veteran underwent a VA examination, performed by Q.T.C., 
in August 2003 to assess the presence and severity of his 
disability.  During this examination, the veteran reported he 
treated with pain medication.  Symptoms included constant 
aching, swelling and pain.  He denied infection of the bone.  
He indicated there was functional impairment from the bone 
condition and explained he was unable to stand or run for 
long periods of time and lost time from work.  The veteran 
related he was able to walk, climb stairs and drive a car.  
Clinical findings reflected normal motor function of the 
lower extremities.  Sensory of the lower extremities was 
normal.  Reflexes were 2+ in the knees and ankles 
bilaterally.  There was no tenderness along the right or left 
tibia and fibula.  Flexion of the knees was found to 140 
degrees with pain bilaterally. Extension was found to 0 
degrees with pain bilaterally.  The range of motion was 
reported as limited by pain but not by fatigue, weakness, 
lack of endurance or incoordination.  Dorsiflexion of the 
ankle was found to 20 degrees on the right and left.  Plantar 
flexion was found to 45 degrees bilaterally. The range of 
motion of the ankle was not limited by pain, fatigue 
weakness, lack of endurance or incoordination.  

Anterior-posterior and lateral views of the right tibia and 
fibula revealed a healed fracture of the distal shaft of the 
tibia with the distal tibia near the junction of the middle 
and distal thirds and a healed fracture of the fibula at the 
same level.  The fracture healed with lateral angulation at 
the fracture and lateral displacement of the distal fragment 
in relation to the proximal fragment.  No other abnormality 
was identified.

Anterior-posterior and lateral views of the left tibia and 
fibula revealed healed fractures of the distal tibia and 
fibula near the junction of the middle and distal thirds.  
The tibial fracture healed with moderate lateral and 
posterior angulation between the fragments with lateral 
displacement of the distal fragment relative to the proximal 
fragment.  There was slight posterior angulation at the 
fibular fracture.  No other abnormality was identified. 

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has experienced malunion of the tibia and 
fibula with slight knee or ankle disability bilaterally since 
he submitted his current claim.  Thus, the criteria for a 10 
percent rating for each fracture injury are met.  The Board 
finds that the disability is slight based on the veteran's 
complaints of pain and functional impairment.  It appears 
that this has been a consistent complaint and there is no 
need to assign staged ratings based on current findings.  A 
rating higher than 10 percent cannot be assigned because the 
evidence does not support a finding of moderate or marked 
knee or ankle disability.  Specifically, the veteran 
maintains full movement in his ankle, full extension and 
flexion in his knee, and would not be assigned a compensable 
rating for a knee or ankle disability if range of motion 
criteria were employed.

In reaching its decision, the Board considered whether an 
increased rating under another Diagnostic Code would be 
appropriate.  However, the objective findings illustrate the 
veteran maintains full range of motion in the ankle and 
therefore a rating under Diagnostic Code 5271 is not 
applicable.  There is no evidence of anklyosis of the ankle 
or of the subsastragalar or tarsal joint so a rating under 
Diagnostic Codes 5270 and 5272 is not warranted.  Nor is 
there evidence of malunion of the os calcis or astragalus or 
astragalectomy so ratings pursuant to Diagnostic Codes 5273 
and 5274 are not for application.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

A separate evaluation for the residuals of a fracture injury 
to the right distal tibia and fibula and the residuals of a 
fracture injury to the left distal tibia and fibula is 
granted.

An evaluation in excess of 10 percent for residuals of a 
fracture injury to the right distal tibia and fibula is 
denied.

An evaluation in excess of 10 percent for residuals of a 
fracture injury to the left distal tibia and fibula is 
denied.





REMAND

Concerning the issues of entitlement to service connection 
for degenerative arthritis of the cervical spine, 
degenerative arthritis of the lumbar spine and a bilateral 
knee strain, a preliminary review of the record discloses 
that further development is necessary.  The appeals are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.

Specifically, the Board finds the duty to assist has not been 
satisfied.  The veteran was provided a VA examination in 
August 2003 in connection with his claims.  This examination, 
however, is incomplete as the examiner failed to explain his 
finding and failed to provide an opinion as to a relationship 
between the claimed disorders and the veteran's military 
service.  Although the examiner used the phrase "related to 
the fracture of the legs," it is unclear whether this phrase 
was part of the diagnosis.  Furthermore, if it was part of 
the diagnosis, there was no explanation for the examiner's 
findings.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of the August 2003 examination 
provide the medical nexus necessary to support a finding of 
service connection for the claimed conditions.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
See Combee, supra.; also  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000) (Both holding that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  In this regard, the RO has 
recently granted service connection for residuals of fracture 
injuries to the right and left tibia and fibula.  Therefore, 
VA's duty to investigate and develop the remanded claims from 
a theory of secondary service connection is triggered.  
Therefore, an opinion as to the relationship, if any, between 
the service connected disabilities and the claimed conditions 
is warranted.  

Accordingly, the case is REMANDED for the following action:

The veteran's claims file should be 
referred to the examiner who performed the 
August 2003 QTC examination if that 
physician is available. (If the physician 
who performed the August 2003 VA 
examination is unavailable, the veteran's 
claims file should be referred to another 
appropriate physician for review.)  The 
examiner is requested to review the 
veteran's claim file and to express an 
opinion as to whether the veteran's 
degenerative arthritis of the cervical 
spine, degenerative arthritis of the 
lumbar spine and the bilateral knee strain 
are related to any incident of military 
service or the presently service connected 
residuals of fracture injuries to the 
right and left distal tibia and fibula, 
and state the reasons for such an opinion.  

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the appellant and his representative should 
be furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


